



Exhibit 10.05
Angie’s List, Inc.
Amended and Restated Omnibus Incentive Plan
NOTICE OF PERFORMANCE AWARD ATTRIBUTABLE TO RESTRICTED STOCK UNIT GRANT




«Recipient»


You have been granted the following performance award attributable to
performance-based restricted stock units (the “PRSUs”):
Date of Grant:
June 29, 2016

Number of Shares Subject
to PRSU Award (at Target):
[ __________ ]



Performance Commencement Date:
April 1, 2016

Vesting Schedule:
See attached Performance Award Attributable to Restricted Stock Unit Agreement.

By accepting these PRSUs, you agree that these PRSUs are granted under and
governed by the terms and conditions of the Angie’s List, Inc. Amended and
Restated Omnibus Incentive Plan, as amended (the “Plan”), this Notice and the
Performance Award Attributable to Restricted Stock Unit Agreement (the
“Agreement”), each of which are incorporated by reference herein. You also agree
and acknowledge that you and the PRSUs are subject to the Executive Compensation
Recovery Policy.
In addition, you agree and acknowledge that your rights to any Shares underlying
the PRSUs will be earned only to the extent that you and the Corporation meet
the performance criteria specified herein and you provide services to the
Corporation over time and that nothing in this Notice, the Plan or the Agreement
confers upon you any right to continue your employment with the Corporation for
any period of time, nor does it interfere in any way with your right or the
Corporation’s right to terminate that relationship at any time, for any reason
or no reason, with or without cause.


 
 
Angie’s List, Inc.
 
 
 
 
 
By:
«Recipient»
 
Name: Thomas R. Fox
 
 
Title: Chief Financial Officer











--------------------------------------------------------------------------------






Angie’s List, Inc.
Amended and Restated Omnibus Incentive Plan
PERFORMANCE AWARD ATTRIBUTABLE TO RESTRICTED STOCK UNIT AGREEMENT




Angie’s List, Inc., a Delaware corporation (the “Corporation”), hereby grants to
you (“Participant”) a performance award attributable to performance-based
restricted stock units (“PRSUs”) representing an opportunity to Shares, as
described below, subject to this Performance Award Attributable to Restricted
Stock Unit Agreement (this “Agreement”) and the terms, definitions and
provisions of the Corporation’s Amended and Restated Omnibus Incentive Plan (as
amended, the “Plan”) adopted by the Corporation and the Notice of Performance
Award Attributable to Restricted Stock Unit Grant (the “Notice”), each of which
are incorporated in this Agreement by reference. Unless otherwise defined in
this Agreement, the terms used in this Agreement shall have the meanings defined
in the Notice or the Plan, as applicable. The terms and conditions of this
Agreement, to the extent not controlled by the terms and conditions contained in
the Plan, are as follows:


1.
Performance Period. The performance period to which these PRSUs relate is the
period of April 1, 2016 through December 31, 2018 (the “Performance Period”).



2.
Performance-Based Vesting Condition.



(a)
General. Subject to the Participant’s continued employment through the Vesting
Date (as defined herein), the terms of the Notice, this Agreement and the Plan
and the Corporation’s achievement of a threshold performance goal of $100
million in Adjusted EBITDA (as defined herein) during the Performance Period,
the PRSUs shall vest based on the Corporation’s Total Cumulative Revenue (as
defined herein) performance during the Performance Period, as follows:

Performance Level
Cumulative Total Revenue
Percentage of Target Award Opportunity
Eligible for Vesting*
Below Threshold
Less than $1.051 Billion
0%
Threshold
At least $1.051 Billion
75%
Target
At least $1.136 Billion
100%
Stretch
At least $1.234 Billion or more
200%



* Linear interpolation shall be applied for Total Cumulative Revenue between the
threshold and maximum performance levels.


(b)
Definitions. For purposes of this Agreement, the performance goals shall be
defined as follows:



“Adjusted EBITDA” shall mean the Corporation’s cumulative earnings before
interest, income taxes, depreciation and amortization, non-cash stock-based
compensation, contingent liabilities, and excluding the impact of litigation and
adjustments related to litigation settlements, gain or loss on debt
extinguishment, adjustments related to restructuring costs, non-cash long-lived
asset impairment and disposal charges and advisor and other costs related to
one-time events outside of normal business operations, including, but not
limited to, acquisitions, dispositions, recapitalization (debt refinancing or
equity-related transactions), special meeting(s) of shareholders and activist
defense during the Performance Period as reported on the Company's quarterly
earnings report. 


“Total Cumulative Revenue” shall mean the cumulative revenue of the Corporation
during the Performance Period, determined in accordance with U.S. GAAP based on
the Company’s quarterly reports.






1

--------------------------------------------------------------------------------





3.
Service-Based Vesting Condition.



(a)
General. Subject to the satisfaction of the performance-based vesting conditions
set forth herein and except as otherwise provided for in this Section 3, the
PRSUs shall vest on May 31, 2019 (the “Vesting Date”), provided the Participant
remains continuously employed by the Corporation or any of its subsidiaries
through such date and any unvested PRSUs shall be forfeited without
consideration upon the Participant’s Termination of Service prior to the Vesting
Date.



(b)
Termination due to Disability or Death. Notwithstanding the foregoing, if the
Participant experiences a Termination of Service by the Corporation as a result
of Disability (as defined below) or death prior to the Vesting Date, the
performance goals shall be deemed satisfied based on actual performance through
the date of Termination of Service due to Disability or death (or, in the event
of a Termination of Service due to Disability or death following a Change in
Control, the deemed performance level set forth in Section 3(c) of this
Agreement), and a prorated portion of the PRSUs shall vest based on the number
of full months during the Performance Period that the Participant was employed
by the Corporation. For purposes hereof, “Disability” means Participant’s
inability to perform the essential functions of his or her job duties despite
reasonable accommodations by virtue of illness or physical or mental incapacity
or disability (from any cause or causes whatsoever) in substantially the manner
and to the extent required prior to the commencement of such disability for
periods aggregating 180 days or more, whether or not continuous, within any
continuous period of 2 years. In the event the PRSUs shall vest pursuant to this
Section 3(a), the Shares will be issued, within 60 days following such
Termination of Service as a result of Disability or death.



(c)
Change in Control. Notwithstanding the foregoing, upon a Change in Control (as
defined below) prior to the end of the Performance Period, the Adjusted EBITDA
goal and the Cumulative Total Revenue goal shall be deemed satisfied, with the
Cumulative Total Revenue goal deemed satisfied at the target performance level,
and the Participant shall remain subject to the service-based vesting conditions
set forth in this Agreement. In the event the Participant experiences a
Termination of Service by the Corporation without Cause (as defined below) or a
resignation by Participant for Good Reason (as defined below), in each case,
within 18 months following a Change in Control and provided that within sixty
(60) days following Participant’s termination date Participant timely executes
and does not revoke a separation agreement releasing the Corporation and
affiliates from all claims, a prorated portion of the PRSUs shall vest based on
the deemed performance level specified in this Section 3(c) and prorated based
on the number of full months during the Performance Period that the Participant
was employed by the Corporation (provided, however, that if by the 60th day
following Participant’s date of termination the separation agreement has not
become binding, then the Participant shall not be entitled to such benefit).



For purposes hereof, “Change of Control” means, with respect to the Corporation,
any of the following events: (i) the sale of all or substantially all of the
business, properties, and assets of the Corporation to a person or entity that
is not controlled by the persons or entities who were shareholders of the
Corporation immediately prior to such sale, (ii) any reorganization, merger,
consolidation, sale, or exchange of securities in which the Corporation does not
survive and the surviving entity is not controlled by the persons or entities
who were shareholders of the Corporation immediately prior to such event, or
(iii) any acquisition by any person or group (as defined in Section 13d of the
Exchange Act) of beneficial ownership of more than 50% of the then outstanding
shares of the Corporation's common stock.


For purposes hereof, the term “Good Reason” shall mean one or more of the
following conditions arising without Participant’s consent: (i) any material
decrease in Participant’s base compensation; (ii) a material diminution in
Participant’s authority, duties or responsibilities with respect to the
Corporation; (iii) any requirement that Participant be based in or regularly
travel to another headquarters that is located more than 50 miles from
Indianapolis, Indiana; and (iv) any material


2

--------------------------------------------------------------------------------





breach of this Agreement by Corporation. To be entitled to terminate
Participant’s employment for Good Reason, Participant must (i) provide written
notice to the Corporation of the event or change Participant considers
constitutes “Good Reason” within 30 calendar days following its initial
occurrence, (ii) provide the Corporation with a period of at least 30 calendar
days to cure the event or change, and (iii) if the Good Reason persists
following the cure period, actually resign by written resignation letter within
90 calendar days following the event or change.


For purposes hereof, “Cause” shall mean that: (i) Participant was convicted of,
or pled nolo contendere to, a felony (regardless of the nature of the felony),
or any other crime involving theft, embezzlement, bribery, dishonesty, fraud, or
moral turpitude; (ii) Participant engaged in or acted with willful misconduct
(including, but not limited to, acts of fraud, criminal activity, or
professional misconduct) in connection with the performance of Participant’s
duties and responsibilities to the Corporation or any of its subsidiaries which
was injurious to the Corporation or any of its subsidiaries; (iii) Participant
acted with recklessness or criminal fraud in the performance of Participant’s
duties; or (iv) Participant willfully breached any material agreement with the
Corporation or any of its subsidiaries. For purposes of this Agreement, acts or
omissions will be “willful” if such acts or omissions are taken in bad faith and
without a reasonable belief that they were in the best interests of the
Corporation and its subsidiaries.


4.
Settlement of Award. Except as otherwise provided for in Section 3, Shares shall
be issued with respect to vested PRSUs within 30 days following the Vesting
Date, subject to the written certification by the Committee as to the
achievement of the performance goals. As a condition to such issuance or
payment, Participant shall have satisfied his or her tax withholding obligations
and shall have completed, signed and returned any documents and taken any
additional action that the Corporation deems appropriate to enable it to
accomplish the delivery of the Shares. In no event will the Corporation be
obligated to issue a fractional share. Notwithstanding the foregoing, (i) the
Corporation shall not be obligated to deliver any Shares during any period when
the Corporation determines that the conversion of a PRSU or the delivery of
Shares hereunder would violate any federal, state or other applicable laws
and/or may issue Shares subject to any restrictive legends that, as determined
by the Corporation’s counsel, is necessary to comply with securities or other
regulatory requirements, and (ii) the date on which Shares are issued, may
include a delay, to the extent permitted under Section 409A, in order to provide
the Corporation such time as it determines appropriate to address tax
withholding and other administrative matters. Notwithstanding anything in this
Agreement to the contrary, the Committee may elect, in its sole discretion, to
settle a portion or all of the PRSUs in cash [based on the Fair Market Value of
the PRSUs on the Vesting Date].



5.
Tax Treatment. Any withholding tax liabilities (whether as a result of federal,
state or other law and whether for the payment and satisfaction of any income
tax, social security tax, payroll tax, or payment on account of other tax
related to withholding obligations that arise by reason of the PRSUs) incurred
in connection with the PRSUs becoming vested and Shares issued, or otherwise
incurred in connection with the PRSUs, may be satisfied in any of the following
manners: (i) by the sale by Participant of a number of Shares that are issued
under the PRSUs, which the Corporation determines is sufficient to generate an
amount that meets the tax withholding obligations plus additional shares to
account for rounding and market fluctuations, and payment of such tax
withholding to the Corporation, and such Shares may be sold as part of a block
trade with other participants of the Plan; (ii) by the Corporation withholding a
number of Shares or cash value that would otherwise be issued under the PRSUs
that the Corporation determines have a fair market value equal to the minimum
amount of taxes that the Corporation concludes it is required to withhold under
applicable law (or, in the Corporation's sole discretion, such larger number of
Shares with a fair market value in excess of the minimum required withholding
that the Corporation determines may be withheld without an adverse accounting
consequence); or (iii) by payment by Participant to the Corporation in cash or
by check an amount equal to the minimum amount of taxes that the Corporation
concludes it is required to withhold under applicable law. Participant hereby
authorizes the Corporation to withhold such tax withholding amount from any
amounts owing to Participant to the Corporation and to take any action necessary
in accordance with this paragraph. Notwithstanding the foregoing, Participant
acknowledges and agrees that he or she is responsible for all taxes



3

--------------------------------------------------------------------------------





that arise in connection with the PRSUs becoming vested and Shares being issued
or otherwise incurred in connection with the PRSUs, regardless of any action the
Corporation takes pursuant to this Section.


6.
Restrictions on Transfer. Participant understands and agrees that the PRSUs may
not be sold, given, transferred, assigned, pledged or otherwise hypothecated by
the holder.



7.
Certificates. Certificates, transfer agent book entries or other evidence of
ownership as determined by the Corporation issued in respect of the Shares
shall, unless the Committee otherwise determines, be registered in the name of
Participant. The stock certificate, if any, shall carry such appropriate
legends, and such written instructions shall be given to the Corporation
transfer agent, as may be deemed necessary or advisable by counsel to the
Corporation in order to comply with the requirements of the Securities Act of
1933, any state securities laws or any other applicable laws.



8.
No Stockholder Rights. Participant will have no voting, dividend or other rights
as the Corporation’s other stockholders with respect to the PRSUs or with
respect to the Shares until issuance of the Shares.



9.
No Employment/Service Rights. Neither this Agreement nor the grant of the PRSUs
hereby confers on Participant any right to continue in the employ or service of
the Corporation or any subsidiary or interferes in any way with the right of the
Corporation or any subsidiary to determine the terms of Participant’s employment
or service.



10.
Entire Agreement; Terms of Plan, Interpretations. Participant acknowledges that
he or she has received and reviewed a copy of the Plan. The Plan and this
Agreement (including the Notice) contains the entire understanding of the
parties hereto in respect of the subject matter contained herein. This Agreement
together with the Plan supersedes all prior agreements and understandings
between the parties hereto with respect to the subject matter hereof. This
Agreement and the terms and conditions herein set forth are subject in all
respects to the terms and conditions of the Plan, which shall be controlling.
All interpretations or determinations of the Committee and/or the Board shall be
binding and conclusive upon Participant and his legal representatives on any
question arising hereunder.



11.
Compliance With Section 409A of the Code. This Award is intended to be exempt
from or comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and shall be interpreted and construed accordingly. To the extent this
Agreement provides for the Award to become vested and be settled upon the
Participant’s termination of employment, the applicable Shares shall be
transferred to the Participant or his or her beneficiary upon the Participant’s
“separation from service,” within the meaning of Section 409A of the Code;
provided that if the Participant is a “specified employee,” within the meaning
of Section 409A of the Code, then to the extent the Award constitutes
nonqualified deferred compensation, within the meaning of Section 409A of the
Code, such Shares shall be transferred to the Participant or his or her
beneficiary upon the earlier to occur of (i) the six-month anniversary of such
separation from service and (ii) the date of the Participant’s death.



12.
Section 280G. The Participant agrees and acknowledges that this Agreement and
the PRSUs granted hereunder are subject to the 280G cutback provisions included
in the Participant's employment agreement.







4